Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “a chelation moiety configured to sequester by-products of the enzymatic hydrolysis of the thio-pyrophosphate”. As discussed in the specification, “sequestration of by-products may improve the overall reaction efficiency by shifting the equilibrium of the reaction towards completion by decreasing the concentration of the sequestered by-products”.
The specification discloses both the structure of figure 5 as well as magnesium ion (see figure 1) as chelators of orthophosphate. However, one of ordinary skill in the art would not consider magnesium as a chelator of by-products of the enzymatic hydrolysis of thio-pyrophosphate in view of the disclosure. As shown in figure 1, magnesium is a co-factor in the nucleotide incorporation reaction. In addition, magnesium is an essential co-factor for pyrophosphatase (see Mathemeier et al, IDS reference). Magnesium would be required in the reaction to begin with. In addition, magnesium would not shift the equilibrium of the enzymatic hydrolysis of pyrophosphate, as magnesium would participate in the reaction in either direction. One of ordinary skill in the art would, however, understand the compound shown in figure 5 to be exemplary of a chelation moiety based on the disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637